Citation Nr: 9902563	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-24 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for benign 
essential tremors.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to November 
1992, with evidence of additional service from June 1984 to 
March 1988.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

In July 1997 the Board denied entitlement to service 
connection for shin splints, bilateral pes planus, and 
chronic anemia, granted an increased (compensable) evaluation 
of 10 percent for chondromalacia of the right knee, and 
remanded the issue of entitlement to an increased 
(compensable) evaluation for benign essential tremors to the 
RO for further development.

In October 1998 the RO affirmed the previous denial of 
entitlement to an increased (compensable) evaluation for 
benign essential tremors.

The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The veterans benign essential tremors are not productive 
of incomplete paralysis of the hand.  

3.  Benign essential tremors have not rendered the veterans 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.




CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
benign essential tremors have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§  3.321(b)(1), 4.7, 
4.31, 4.123, 4.124, 4.124a, Diagnostic Codes 8512, 8612 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that on occasion the veteran 
was treated for bilateral hand tremor.  

At a personal hearing before a hearing officer in May 1995, 
the veteran testified that she first started getting shaky in 
1986 and was diagnosed with benign tremors.  She indicated 
the condition affects her writing and her ability to hold 
things.  She stated that her head, hands, and arms shake and 
that her feet shake a little bit at times.  See May 1995 
hearing transcript.  

On VA miscellaneous neurological disorders examination in 
June 1995, the objective findings were completely normal, and 
there was normal strength in all extremities.  The sensory 
examination was completely normal.  The diagnosis was benign 
essential tremor without evidence of Parkinsons disease or 
Friedreichs ataxia.  

In a January 1996 hearing officers decision, service 
connection was granted for benign essential tremors, 
evaluated as noncompensably disabling.  






On VA miscellaneous neurological disorders examination in 
September 1998, the veteran reported that she had been tried 
on several occasions on Propranolol, but that it gave her 
undesirable side effects.  Thus, she was on no medication for 
tremors.  She indicated that the tremor involves her hands 
and to some extent comes and goes.  Additionally, she had 
complaints that consist of the tremor being much worse with 
physical and emotional stress, weakness of muscles after 
physical exertion, problems with coordination, complaints of 
being fumble-fingered especially after physical exertion and 
more recently problems with frequent urination and a queasy 
stomach at times.  

On examination, the appellant was alert, oriented, 
cooperative and intelligent.  Mentation appeared normal.  
Cranial nerves III through XII were intact.  There was no 
evidence of nystagmus.  Her motor examination did indeed 
reveal a fine rapid tremor of both outstretched hands that 
was present during action.  It was typical of a mild 
essential tremor.  The tremor also involved her head from 
time to time and was quite typical but mild.  It did not 
involve her voice.  Her coordination was actually excellent 
except for the presence of the mild tremor.  

Interestingly enough, the tremor barely affected the 
veterans handwriting which was different from most persons 
that have essential tremor.  However, by history small 
amounts of alcohol suppressed the tremor.  The reflexes were 
2+ throughout and there were no pathologic signs.  Gait, 
station and Romberg were all normal.  She could stand on 
either foot with no difficulty.  The sensory examination was 
unremarkable.  The examiner noted that there was a mild 
essential tremor in all likelihood, although there were some 
minor atypicalities such as the fact that it did not affect 
her handwriting as severely as it did in some people.  There 
was no evidence of other or progressive neurologic deficit at 
that time.  







Criteria

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it will be rated 
as a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

Applicable regulations provide that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum rating equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123.

38 C.F.R. § 4.124 provides that neuralgia, cranial or 
peripheral, characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis. See nerve involved for diagnostic code 
number and rating.

The veterans benign essential tremor is rated as neuritis of 
the lower radicular group, which includes the intrinsic 
muscles of the hand as well as the flexors of the wrist and 
fingers.  See 38 C.F.R. § 4.124a, Diagnostic Code 8612.  
Neuritis is rated as for incomplete paralysis of the lower 
radical nerve group of either extremity under diagnostic code 
8512.  Mild incomplete paralysis warrants a 20 percent 
evaluation.  Moderate incomplete paralysis of the lower 
radical nerve group of the major extremity warrants a 40 
percent evaluation.  Complete paralysis of the lower radical 
nerve group of the major extremity, with all intrinsic 
muscles of the hand, and some or all of the flexors of the 
wrist and fingers, paralyzed (substantial loss of use of 
hand) warrants a 70 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8512.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resoling each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.

In this case, the medical evidence does not include any 
finding of incomplete paralysis of the hands.  The Board 
notes that the objective findings of the latest VA 
examination were essentially normal.  The provisions of 38 
C.F.R. § 4.31 provide that when a minimum schedular 
evaluation requires residuals and the schedule does not 
provide for a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  Therefore, the veteran's service-connected benign 
essential tremors remain noncompensable under the criteria of 
38 C.F.R. § 4.31 and Diagnostic Code 8512. 

The veterans benign essential tremors have not rendered her 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards, thereby precluding assignment of an 
increased (compensable) evaluation on an extraschedular 
basis.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an increased (compensable) evaluation for benign essential 
tremors with application of all pertinent governing criteria.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.31, 4.123, 4.124, 4.124a, Diagnostic Codes 8512, 8612.

As the Board concludes that the preponderance of the evidence 
is against the veterans claim for an increased (compensable) 
rating, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107. 


ORDER

Entitlement to an increased) (compensable) evaluation for 
benign essential tremors is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
